DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Terminal Disclaimer
Claims 2-21 are pending in this application. 
In view of the filed terminal disclaimer, the previous double patenting rejection to claims 2-7, 8-13, and 14-21 is withdrawn.  

Allowable Subject Matter
Claims 2-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: 

An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, “receiving information that indicates that at least one signaling bit for the SU-MIMO mode is redefined signaling bit for the MU-MIMO mode” (claims 2, 8); “identifying at least one signaling bit for the SU-MIMO mode; redefining the at least one signaling bit as a redefined signaling bit for the MU-MIMO; informing the mobile terminal of the redefined signaling bit for the MU-MIMO mode” (claims 14, 17). The closest prior art found, which was previously cited, is as follows:

Xu et al. (U.S. Patent Application Publication No. 2010/0296591), which is directed to unified design and centralized scheduling for dynamic SIMO, SU-MIMO and MU-MIMO operation for RL transmissions; and discloses that specific number of bits to convey UL assignment can be modified adaptively, depending on factors such as channel conditions, a number of users in a service cell (par [0065]); 
Niu et al. (U.S. Patent Application Publication No. 2007/0270173), which is directed to methods and apparatus for constant-power loading for asymmetric antenna configuration; and teaches that the power level information is obtained using an extra bit in the signaling field.(par [0034]); 
Hugl et al. (U.S. Patent Application Publication No. 2008/0080635), which is directed to advanced feedback signaling for multi-antenna transmission systems; and teaches transmitting a higher layer DL signaling in which the basic MIMO operating mode is indicated (par [0048]); two bits are allocated to or reserved for the mode indicator; and
Kim et al. (U.S. Patent Application Publication No. 2007/0223423), which is directed to grouping of users for MIMO transmission in a wireless communication system; and teaches that UE sends CQI information as well as one or more signaling bits to indicate which mode (e.g., SU-MIMO or MU-MIMO) was used in generating the CQI information (par [0070]).  

None of these references, taken alone or in any reasonable combination, teach the claims as recited, “receiving information that indicates that at least one signaling bit for the SU-MIMO mode is redefined signaling bit for the MU-MIMO mode” (claims 2, 8); “identifying at least one signaling bit for the SU-MIMO mode; redefining the at least one signaling bit as a redefined signaling bit for the MU-MIMO; informing the mobile terminal of the redefined signaling bit for the MU-MIMO mode” (claims 14, 17) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414